1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3

4     VICTORIANO G. LOPEZ,
                                                           Case No.: 3:17-cv-00732-RCJ-WGC
5                          Plaintiff,
                                                           REFERRAL TO PRO BONO PROGRAM
6     vs.

7
      NEVADA DEPARTMENT OF
8     CORRECTIONS, et al.,
9                           Defendants.

10          This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07 for
11   the purpose of screening for financial eligibility (if necessary) and identifying counsel willing to be
12   appointed as pro bono counsel for Victoriano Lopez. The scope of appointment will be for the limited
13   purpose of representing Plaintiff Lopez with respect to the interpretation of Nevada Department of
14   Corrections Administrative Regulation (AR) 639 and the provisions therein pertaining to (1) whether an
15   inmate who is personally involved in a civil rights lawsuit directly involving medical issues may possess
16   copies of the inmate’s medical records relevant to the lawsuit’s medical issues [AR 639.02(8)], and
17   (2) whether an inmate involved in such litigation, if indigent, will be provided copies of such relevant
18   records [AR 639.02(7)(c)]. By referring this case to the Program, the Court is not expressing an opinion
19   as to the merits of the case or the issues identified above. Accordingly,
20          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
21   of counsel for the purposes identified herein.
22          IT IS FURTHER ORDERED that the Clerk forwards this order to the Pro Bono Liaison.
23          DATED: December 6, 2019.
24
                                                            ______________________________________
25
                                                            WILLIAM G. COBB
                                                            UNITED STATES MAGISTRATE JUDGE
